DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, the nearest art of record is US 20020010056 which teaches a therapeutic rehabilitation apparatus for coupling two users, an attendant and a patient, via frames and an adjustable bar connected to the frames with ball and socket joints. The pair of bars are adjustable and move the patient’s leg in coordination with the attendant’s leg. However, as stated, the frames are attached to the users’ lower legs, rather than the torso as claimed in the instant application, and intended to have the bars at the side with the users only moving in the same coordinated movement. This prevents the users from moving at angles to each other as claimed in the instant application. To modify the reference under 35 U.S.C. 103 with another reference teaching a chest/torso harness apparatus, such as US 5150901 or US 20030220160, would render the references unsatisfactory for their intended purposes (see MPEP 2143.01). Specifically, US 20020010056 requires the two users to move in the same way to promote healing and is intended for rehabilitation of the leg, US 5150901 attaches a golf club to a user’s torso to maintain the relative position of the two during a swing, and US 20030220160 teaches the connected users are connect by elastic cords to provide slack and pull when the users reach the desired formation. Additionally, there appears to be a similar apparatus used by the Fabulous Wallendas Circus Performers as part of their tightrope walking human pyramid1, though only photos have been found and no usable art or descriptive material of the harness apparatus was located. The Wallenda’s apparatus appears to be a pair of torso harnesses connecting two performers by a rigid, length adjustable, bar attached to each harness though the bar appears to be fixedly attached to the harnesses without a ball and socket or means of angular movement. Thereby, no prior art or combination of the prior art teaches the limitations claimed in claim 1. Therefore, claim 1 is allowable over the prior art.
Claims 2-7 depend from claim 1 and are thereby allowable as the claims include all the limitations of claim 1 and overcome the prior art or combination of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8662899 (Alayoub) – Teaches a cooperation/teamwork training device for multiple users that has the users connected by a mat that is attached to each users’ feet and includes tethers for balance. Teams are instructed to move as a unit to a designated location using teamwork and communication. Similar to the instant application, this reference teaches a coordinated movement teaching apparatus, but the reference is for a plurality of users, uses elastic material, and attaches to the user’s feet rather than torso.
US 5150901 (Stawicki) – Teaches a golf swing training device including a harness with an aperture, an adjustable rod with a ball and socket connected to the aperture, and connected to a golf club. While the reference has some of the structural components of the instant application, it attaches a single user to a golf club rather than another user and only has a ball and socket at one end of the rod rather than both.
US 5002273 (Sela) – Teaches a tether training device for training a user how to follow another user/player. The reference teaches a tether system connecting two users via their waists and connected by an elastic tether including an attachable-detachable connector.
US 4214382 (Matsutani) – Teaches a training bar connecting a sighted and non-sighted runner so the sighted runner can guide the movements of the non-sighted runner. The apparatus connects the users by their waists using a bar including a spring shock absorber. The reference does not include the bar being adjustable and is connected via hooks rather than ball and socket.
US 20160089591 (Williamson) – Teaches a training device for connecting a teacher and learner snowboarders via the lower leg to train the learner in the feel and balance of snowboarding and includes a pair of adjustable rods. The rods are fixed to the leg harnesses and do not include a ball and socket joint.
US 20030220160 (Clark et al.) – Teaches a training apparatus for teaching formations in team sports by connecting players via elastic cords attached between any two players via a waist belt/harness. The reference specifically teaches the connection cords have elasticity in order to provide “give” when the players pull on the cords and are at the desired formation in order to notify the player and prevent them from pulling each other over.
US 20020010056 (Borsheim) – Teaches a therapeutic rehabilitation apparatus for coupling two users, an attendant and a patient, via frames and an adjustable bar connected to the frames with ball and socket joints. However, the frames are around the users’ lower legs and are intended for equivalent movement rather than the users moving at angles with each other as in the instant application.
The Fabulous Wallendas harness apparatus for tightrope walking human pyramid (https://wtop.com/wp-content/uploads/2018/02/wallendas.jpg) – Appears to show a pair of harnesses attached by a rigid bar of varying length (as the top pair is further apart than the lower pairs) with the bar fixedly attached to the harnesses thereby lacking the angular movement or ball and socket joint of the claimed invention. No descriptive art of the apparatus was found beyond photos thereby preventing further examination to compare the apparatus to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://wtop.com/wp-content/uploads/2018/02/wallendas.jpg